ROBB, Associate Justice
(concurring in part). I concur in the ruling sustaining the decision of the Patent Office in awarding priority to Hudnut. However, Phillips having appealed to the Commissioner from the basic decision of the Examiners in Chief awarding priority to Hudnut, and the Commissioner having sustained the decision appealed from, it is my view that the Commissioner properly canceled the Phillips registration. The Commissioner’s decision, which this court sustains, definitely and finally determined that Phillips had no claim to the mark, and hence no right to register it. Just why Hudnut should be required to go through the .idle ceremony of filing an application to have the invalid registration canceled is not apparent to me, since such a proceeding can have but one result; the question already having been determined in the other proceeding.